    Case 1:20-cv-04880-LMM-RDC Document 23-1 Filed 04/19/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

CHRIS MATSON,                            )
                                         )
            Plaintiff,                   )
                                         )       CIVIL ACTION NO.:
      vs.                                )       1:20-cv-04880-LMM-RDC
                                         )
CITY OF FOREST PARK, GA,                 )
                                         )
            Defendant.                   )

                            PROPOSED ORDER

      The above styled case is presently before the Court on the Joint Motion to

Extend Discovery Period and Deadline for Dispositive Motions and Incorporated

Memorandum of Law. After careful consideration, and for good cause shown, the

Motion is GRANTED. The Parties shall have up to August 2, 2021, to complete

discovery. Further, the period for submission of dispositive motions has been

extended through and including September 1, 2021.

      IT IS SO ORDERED, this ___ day of __________________, 2021.

                         _______________________________________
                         THE HONORABLE REGINA D. CANNON
                         UNITED STATES MAGISTRATE JUDGE
